            Case 2:21-cv-01297-JHS Document 4 Filed 03/19/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KEVIN YOUNG,                      :
     Plaintiff,                   :
                                  :
     v.                           :                    CIVIL ACTION NO. 21-CV-1297
                                  :
PHILLIP MUCKSAVAGE, M.D., et al., :
     Defendants.                  :

                                         MEMORANDUM

SLOMSKY, J.                                                                      MARCH 19, 2021

         Plaintiff Kevin Young, a resident of Philadelphia, filed this pro se civil action against

Phillip Mucksavage, M.D. and Pennsylvania Hospital raising claims based on what appears to be

allegations of medical malpractice. Young seeks leave to proceed in forma pauperis. For the

reasons set forth below, the Court will grant Young leave to proceed in forma pauperis and

dismiss his Complaint.

I.       FACTUAL ALLEGATIONS

         Young avers that on May 20, 2019 at Pennsylvania Hospital, Dr. Mucksavage performed

an illegal and unnecessary operation on his left kidney that caused him to suffer a stroke. (ECF

No. 2 at 8-9.) 1 Young asserts that Mucksavage used “lots of anesthesia” and then “rushed [him]

out of [the] hospital immediately” after he woke up and while his stroke was active. (Id. at 9.)

Young avers that Mucksavage showed him someone else’s kidney mass images to cause him to

believe that he had cancer when he did not. (Id.) Young asserts that Mucksavage performed the

surgery in order to receive insurance money. (Id. at 11.)




1
    The Court adopts the pagination assigned to the Complaint by the CM/ECF docketing system.
            Case 2:21-cv-01297-JHS Document 4 Filed 03/19/21 Page 2 of 4




         Young avers that although doctors at Bryn Mawr Rehabilitation Hospital and Lankenau

Hospital helped “put [him] back together,” he still has left side weakness, vision issues, loss of

hearing in his left ear, and difficulty walking. (Id. at 9-11.) Young seeks monetary damages in

the amount of $90,000. (Id. at 12.)

II.      STANDARD OF REVIEW

         The Court will grant Young leave to proceed in forma pauperis because it appears that he

is incapable of paying the fees necessary to commence this action. Accordingly, 28 U.S.C. §

1915(e)(2)(B)(ii) applies, which requires the Court to dismiss the complaint it if fails to state a

claim. Whether a complaint fails to state a claim under § 1915(e)(2)(B)(ii) is governed by the

same standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6),

see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to

determine whether the complaint contains “sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). Conclusory allegations do not suffice. Id. As Young is proceeding pro se,

the Court construes his allegations liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir.

2011).

         Additionally, when allowing a plaintiff to proceed in forma pauperis the Court must

review the pleadings and dismiss the matter if it determines, inter alia, that the action fails to set

forth a proper basis for this Court’s subject matter jurisdiction. 28 U.S.C. § 1915(e)(2)(B); Fed.

R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-matter jurisdiction,

the court must dismiss the action.”); Group Against Smog and Pollution, Inc. v. Shenango, Inc.,

810 F.3d 116, 122 n.6 (3d Cir. 2016) (explaining that “an objection to subject matter jurisdiction

may be raised at any time [and] a court may raise jurisdictional issues sua sponte”). A plaintiff



                                                  2
           Case 2:21-cv-01297-JHS Document 4 Filed 03/19/21 Page 3 of 4




commencing an action in federal court bears the burden of establishing federal jurisdiction. See

Lincoln Ben. Life Co. v. AEI Life, LLC, 800 F.3d 99, 105 (3d Cir. 2015) (“The burden of

establishing federal jurisdiction rests with the party asserting its existence.” (citing

DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 342 n.3 (2006))).

III.   DISCUSSION

       The Court lacks subject matter jurisdiction over Young’s medical malpractice claims. 2

The only independent basis for the Court’s jurisdiction over state law claims is pursuant to 28

U.S.C. § 1332, which states that a district court can exercise subject-matter jurisdiction over a

case a case in which “the matter in controversy exceeds the sum or value of $75,000, exclusive

of interest and costs, and is between . . . citizens of different States.” 28 U.S.C. § 1332(a).

Section 1332(a) requires “‘complete diversity between all plaintiffs and all defendants,’ even

though only minimal diversity is constitutionally required. This means that, unless there is some

other basis for jurisdiction, ‘no plaintiff [may] be a citizen of the same state as any defendant.’”

Lincoln Ben. Life Co. v. AEI Life, LLC, 800 F.3d 99, 104 (3d Cir. 2015) (quoting Lincoln Prop.

Co. v. Roche, 546 U.S. 81, 89 (2005) and Zambelli Fireworks Mfg. Co. v. Wood, 592 F.3d 412,

419 (3d Cir. 2010) (internal footnotes omitted)).

       An individual is a citizen of the state where he is domiciled, meaning the state where he

is physically present and intends to remain. See Washington v. Hovensa LLC, 652 F.3d 340, 344

(3d Cir. 2011). “A corporation is a citizen both of the state where it is incorporated and of the




2
  Young indicates that the basis for his Complaint is a federal question. (ECF No. 2 at 8.)
However, the Court’s review of Young’s Complaint provides no factual basis to support the
exercise of federal question jurisdiction over his claims. Young makes no assertion that his
constitutional rights were violated by a state actor, nor does his Complaint support any other
theory of liability under federal law. Rather, it is clear from the manner in which the Complaint
is pled that state law provides the only basis for a cause of action here.
                                                   3
           Case 2:21-cv-01297-JHS Document 4 Filed 03/19/21 Page 4 of 4




state where it has its principal place of business. . . . And a partnership, as an unincorporated

entity, takes on the citizenship of each of its partners.” Zambelli, 592 F.3d at 419 (citations

omitted). “The burden of establishing federal jurisdiction rests with the party asserting its

existence.” Lincoln Ben. Life Co., 800 F.3d at 105 (citing DaimlerChrysler Corp. v. Cuno, 547

U.S. 332, 342 n.3 (2006)).

       Young asserts that he resides in Philadelphia, Pennsylvania, and he lists his citizenship as

“Phila.PA 19151.” (ECF No. 2 at 7, 9.) Young has noted that each Defendant has a

Pennsylvania address, and asserts that the citizenship of both Defendants is “Phila.PA 19107.”

(Id. at 8-9.) Since the parties are all citizens of Pennsylvania, the Court cannot exercise diversity

jurisdiction over Young’s medical malpractice claims. See Smith v. Albert Einstein Medical

Center, 2009 WL 1674715, *4 (E.D. Pa. 2009) (“Diversity jurisdiction requires complete

diversity between the parties.” “No single Plaintiff may be a citizen of the same state as any

single Defendant.”) (citations omitted). Accordingly, the Court will dismiss Young’s state law

claims for lack of jurisdiction without prejudice to Young refiling those claims in an appropriate

state court forum.

IV.    CONCLUSION

       For the foregoing reasons, the Court will grant Young leave to proceed in forma pauperis

and dismiss his Complaint without prejudice to him refiling his state law claims in state court,

where federal jurisdiction will not be an issue. An appropriate Order follows.

                                               BY THE COURT:


                                                /s/Joel H. Slomsky, J.
                                               JOEL H. SLOMSKY, J.




                                                  4
